Citation Nr: 0013654	
Decision Date: 05/23/00    Archive Date: 05/30/00

DOCKET NO.  95-22 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a disability 
manifested by vertigo.

3.  The propriety of the initial evaluation for chronic 
myofascitis of the neck and right subscapular region, 
currently evaluated as 10 percent disabling.

4.  The propriety of the initial evaluation for tension 
headaches, currently evaluated as noncompensable.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from July 1985 to October 
1994.  This appeal arises from a March 1995 rating action of 
the Pittsburgh, Pennsylvania, Regional Office (RO).  In this 
rating action, the RO denied service connection for an 
anxiety disorder and vertigo.  The RO granted service 
connection for myofascitis of the neck and right subscapular 
region and tension headaches.  A 10 percent rating was 
assigned to the former and a noncompensable rating was 
assigned to the latter.  The veteran has appealed these 
decisions.

The Board remanded this case in May 1997 due to the fact that 
the record indicated the veteran may not have been properly 
informed of the of his scheduled U. S. Department of Veterans 
Affairs (VA) examinations prior to the RO's decision.  The RO 
was instructed to provide the veteran with new orthopedic, 
neurologic, and psychiatric examinations.  This development 
was completed.  The claims on appeal were again denied in a 
supplemental statement of the case (SSOC) of December 1999.  
In addition, the RO denied service connection for post-
traumatic stress disorder (PTSD) which had been diagnosed on 
the veteran's most recent VA psychiatric examination.  His 
representative expressed the veteran's dissatisfaction with 
this decision in a VA Form 646 submitted in March 2000.  The 
case has returned to the Board for further appellate 
consideration.


REMAND

Service connection was previously denied by the RO for an 
anxiety disorder.  However, the December 1997 VA examiner 
diagnosed the veteran with PTSD.  Service connection for that 
disorder is adjudicated under different criteria than a 
typical claim for a psychiatric disability.  See 38 C.F.R. 
§ 3.304(f) (1999).  In order to establish service connection 
under 38 C.F.R. § 3.304(f) there must be medical evidence 
establishing a clear diagnosis of PTSD, credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor(s).  

The veteran's reported in-service stressor consists of 
meeting a young pregnant spouse, with a small child, of a 
veteran he had helped out-process to the Gulf War and who was 
later killed during the war.  In the supplemental statement 
of the case in December 1999, the RO informed the veteran 
that his claim for service connection for PTSD had been 
denied on the grounds that he had failed to report an 
adequate stressor.  However, the Court held in Cohen v. 
Brown, 10 Vet. App. 128 (1997), that if a veteran has 
received a diagnosis of PTSD from a competent medical 
professional, VA must assume that this diagnosis was made in 
accordance with the applicable psychiatric criteria in regard 
to the adequacy of the symptomatology and the sufficiency of 
the stressor.  [See also Diagnostic and Statistical Manual of 
Medical Disorders (4th ed. 1994)(DSM-IV).]  If the veteran 
has received such a diagnosis, VA can deny service connection 
only on a finding that the preponderance of the evidence is 
against: 1) a PTSD diagnosis, 2) the occurrence of the in-
service stressor(s), or 3) the connection of the present 
condition to the in-service stressor.

Based on the above noted regulations and Court decisions, the 
undersigned finds that further development is required on 
this issue.  The RO should request both lay and, if 
applicable, service records to verify the death of the 
reported servicemember in the Gulf War and the veteran's 
encounter with his spouse.  If this stressor is verified, 
then the veteran should be scheduled for a VA psychiatric 
examination in order to obtain detailed reasons and bases as 
to whether the encounter meets the DSM-IV criterion for 
traumatic event required for a diagnosis of PTSD.

In addition, the remand instructions of May 1997 requested 
that a VA neurological examination be obtained in order to 
determine the etiology of the veteran's claimed symptoms of 
vertigo and to assess the severity of his service-connected 
tension headaches.  These instructions required that the 
examiner have the veteran's claims file available for review.  
This examination was conducted in November 1997.  However, 
the examiner clearly noted on page two of his typewritten 
report that he did not have access to either the veteran's 
claims file or treatment records.  The diagnoses were 
migraine headache and intermittent sensation of 
disequilibrium.  However, the examiner reported that further 
testing was to be conducted on both conditions, and 
specifically to determine if sleep apnea was related to his 
headache symptomatology.  The results of the testing 
regarding the veteran's vertigo condition are not of record 
nor is there an interpretation of this testing provided by 
the examiner.  A report of the sleep apnea consultation is of 
record and notes an impression of the high likelihood such a 
condition existed.  However, this consultation failed to 
determine this condition's relationship with the veteran's 
complaints of headaches.

Based on these facts, the undersigned finds that more 
development is required regarding the veteran's claims of 
vertigo and his symptoms of headaches.  Specifically, the 
remand instructions of May 1997, to include providing the 
examiner with the claims file for his or her review, must be 
carried out as the veteran has a right to compliance with 
these instructions.  See Stegall, supra.  In addition, the 
findings and testing conducted in December 1997 regarding 
these conditions must be reviewed and interpreted by a 
competent medical professional for Board review.

At his VA psychiatric examination in December 1997, the 
veteran identified a private physician who apparently has 
treated his various complaints to include his claimed PTSD.  
The remand instructions noted below have requested that the 
RO obtain copies of these records.  The veteran is hereby 
notified that it is ultimately his responsibility to ensure 
that VA receives all pertinent medical evidence regarding his 
claims and his failure to submit such evidence could have an 
adverse effect on his claims.  The below remand instructions 
also requests that the RO obtain lay evidence and statements 
regarding the veteran's alleged in-service stressful event.  
The veteran is advised that this information is necessary to 
obtain supportive evidence of the stressful events and that 
he must be as specific as possible because without such 
details an adequate search for verifying information cannot 
be conducted.  The veteran is hereby informed that the Court 
has held that asking him to provide underlying facts, such as 
the names of the individuals involved or the dates and the 
places where the claimed events occurred, does not constitute 
either an impossible or onerous burden.  VA's duty to assist 
is not always a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).

Regarding the claim for a greater rating for myofasciitis, 
the Board notes that the May 1997 Remand specifically 
requested that the examine provide an opinion as to whether 
pain could significantly limit functional ability during 
flare-ups or when the neck and back are used repeatedly over 
a period of time.  The December 1997 examiner did not provide 
such an opinion.  Because the Board must consider the 
provisions of 38 C.F.R. §§ 4.40, 4.45, the case must be 
Remanded to obtain the requested medical opinion.  Stegall.  

Finally, in Fenderson v. West, 12 Vet. App. 119 (1999), the 
Court ruled that in claims dealing with the original rating 
of a service-connected disability, the veteran may be 
assigned separate evaluations for separate periods of time 
based on the facts found in the case.  The undersigned finds 
that in the current appeal the veteran's service-connected 
tension headaches are entitled to such consideration.

Because the case must again be Remanded for what amounts to 
due process reasons, see 38 U.S.C.A. § 5103, the Board finds 
that a determination at this time as to whether each claim is 
well grounded would be premature.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should contact the National 
Personnel Records Center in St. Louis, 
Missouri, and request that a complete 
copy of all records in the veteran's 
official military personnel file.  If 
such records are not available, or the 
search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file.

2.  The RO should contact the veteran and 
request the names and addresses of all 
healthcare providers who treated his 
PTSD, vertigo, and headaches since his 
separation from the military.  After 
securing the necessary release(s), the RO 
should request any records not already 
contained in the claims file, to include 
those from any identified VA medical 
center or outpatient clinic.  The RO 
should specifically request a signed 
release form for a Thomas DeGregory, 
M.D., in Greensburg, Pennsylvania, to 
permit requesting records from that 
physician.  In addition, the RO should 
request legible copies of all tests, 
consultations, and treatment records from 
the VA Medical Center in Pittsburgh, 
Pennsylvania (University Drive) dated 
from October 1994 to the present time.  
Once obtained, all records must be 
associated with the claims folder.  If 
such records are not available, or the 
search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file.

3.  The RO should afford the veteran the 
opportunity to submit any additional 
evidence in support of his claim for 
service connection for PTSD, to include 
statements from relatives, friends, or 
fellow servicemembers.  He should also be 
informed that alternative contemporaneous 
evidence such as letters home, news 
accounts, and private medical records can 
be submitted to help verify his claimed 
in-service stressful experience.  He 
should be asked to provide any additional 
information possible regarding the 
stressful event claimed to have caused 
his PTSD.  The veteran should provide as 
much detailed information as possible 
including the dates, places, names of 
people present, and detailed descriptions 
of events.  Specifically, the veteran 
should be requested to provide the full 
name and rank of the individual that he 
claimed was killed in the Gulf War and, 
if possible, a lay statement from this 
veteran's surviving spouse detailing her 
subsequent encounter with the appellant. 

4.  After the above action has been 
completed, if the veteran submits the 
name of the servicemember killed in the 
Gulf War, the RO should contact the 
appropriate military office and verify 
the death of this veteran in the Gulf 
War.

5.  Thereafter, the RO should determine 
whether the evidence verifies the claimed 
in-service stressor.  If no specific 
stressful experience is verified, then 
the RO should make this decision a part 
of the claims file and skip the 
development requested in paragraphs 6, 
and proceed with the development 
requested in paragraph 7.  If the veteran 
does submit evidence to verify his 
claimed stressor, then the RO should 
obtain the following VA psychiatric 
examination.

6.  After the above development is 
completed, the veteran should be 
scheduled for a VA examination by a 
psychiatrist.  The VA psychiatrist should 
first determine if the veteran currently 
has PTSD or any other psychiatric 
disorder.  If not, the examiner should 
provide detailed reasons and bases for 
this determination.  If a psychiatric 
disorder other than PTSD is found to be 
present, the examiner should indicate 
whether it is at least as likely as not 
that the current disorder is related to 
any psychiatric symptomatology noted in 
service.  If PTSD is found to be present, 
then the examiner should determine 
whether it is at least as likely as not 
that this PTSD resulted from the 
stressor(s) that was verified by the RO.  
Towards this end, the RO should provide 
to the examiner the stressor(s) it has 
determined is verified by the evidence of 
record and the examiner must be 
instructed that only the corroborated 
stressor(s) referred to may be considered 
for the purpose of determining whether 
exposure to this in-service stressor has 
resulted in any current PTSD.  If a 
diagnosis of PTSD is deemed appropriate, 
based on that stressor, the examiner 
should explain how the diagnostic 
criteria of DSM-IV are met, to include 
identification of the specific 
stressor(s) underlying the diagnosis, and 
comment upon the adequacy of the stressor 
to cause the reported symptoms and also 
to comment upon the link between the 
current symptomatology and the in-service 
stressors found to be established by the 
RO.  It is imperative that the claims 
folder, containing all evidence relevant 
to the case (including a copy of this 
REMAND), be provided to the VA 
psychiatrist who is designated to examine 
the veteran, so that the examiner can 
review the veteran's pertinent medical 
history and all other evidence.  The 
report of the examination must include 
the rationale underlying all opinions 
expressed, citing, if necessary, to 
specific evidence in the record.  The 
report should be associated with the 
other evidence on file in the veteran's 
claims folder.

7.  The veteran should also be scheduled 
for a VA neurological examination.  The 
purpose of this examination is to 
determine the causes and severity of the 
veteran's tension headaches and vertigo.  
The claims folder must be made available 
to the examiner in conjunction with the 
examination in order that he or she may 
review pertinent aspects of the veteran's 
service and medical history.  The 
examiner should be asked to make the 
following determinations:

i. The examiner should, to the 
extent possible, determine the 
etiology of the veteran's current 
headache symptomatology, i.e., 
whether it is the result of his 
service-connected tension headaches 
or other causes like sleep apnea.  
In this regard, the examiner should 
review and discuss in his or her 
report all testing and consultations 
provided in December 1997.

ii.  The examiner should determine 
the frequency and duration of the 
veteran's service-connected tension 
headaches.  

iii.  The degree of the veteran's 
industrial impairment due to his 
service-connected tension headaches 
should be specified.

iv.  If vertigo is found to be 
present, the examiner should express 
an opinion as to what, if any, 
pathological or other etiology 
exists for this disorder and as to 
whether it is at least as likely as 
not that the disorder is related to 
any manifestations noted in service.

8.  The RO should schedule the veteran 
for an orthopedic examination.  The 
purpose of this examination is to 
determine the extent and severity of the 
veteran's neck and upper back 
myofasciitis.  The claims folder must be 
made available to the examiner in 
conjunction with the examination in order 
that he or she may review pertinent 
aspects of the veteran's service and 
medical history.  The examiner's report 
should clearly set forth all 
symptomatology and pertinent clinical 
findings that are attributable to the 
service-connected disability.  In 
addition, the examiner should be asked to 
make the following determinations:

i. The examiner should 
determine if the veteran's neck 
or upper back myofasciitis 
results in weakened movement, 
excess fatigability, or 
incoordination of any affected 
joint; and, if feasible, this 
determination should be 
expressed in terms of the 
degree of additional range of 
motion loss or favorable or 
unfavorable ankylosis due to 
any weakened movement, excess 
fatigability, or 
incoordination. 

ii.  The examiner should be 
asked to express an opinion as 
to whether pain could 
significantly limit functional 
ability during flare-ups or 
when the neck or upper back is 
used repeatedly over a period 
of time.  This determination 
should also, if feasible, be 
portrayed in terms of the 
degree of additional range of 
motion loss or favorable or 
unfavorable ankylosis due to 
pain on use or during flare-
ups.  

9.  The RO should review the examination 
reports to ensure that they address all 
issues and concerns that were noted in 
this REMAND.  If any report does not 
contain sufficient information or is 
deficient in any other respect, then that 
report should be returned as inadequate, 
and any necessary corrective action 
should be undertaken.  See 38 C.F.R. 
§ 4.2 (1999).

10.  After completion of the development 
requested above, and after undertaking 
any additional development deemed 
warranted by the record, the RO should 
adjudicate the veteran's claim for 
service connection for PTSD and vertigo, 
and an increased evaluation for tension 
headaches, on the basis of all pertinent 
evidence of record, and pertinent legal 
authority.  The RO should provide 
adequate reasons and bases for its 
decision, citing to all governing legal 
authority and precedent, and addressing 
all issues and concerns that were noted 
in this REMAND.

11.  If any benefit sought by the veteran 
continues to be denied, he should be 
furnished a supplemental statement of the 
case and given an opportunity to submit 
written or other argument in response 
thereto before his case is returned to 
the Board for further appellate 
consideration.

The veteran need take no further action until he is informed.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purpose of this REMAND is to obtain additional 
information.  No inference should be drawn regarding the 
final disposition of the claims as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	William Harryman
	Acting Member, Board of Veterans' Appeals





